Citation Nr: 0328099	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for nicotine 
dependence.

4.  Entitlement to service connection for a pulmonary 
disability, including emphysema (claimed as due to nicotine 
dependence).

5.  Entitlement to a compensable evaluation for the residuals 
of a left leg laceration.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On June 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded the 
following VA examinations.  If he is 
unable to report to a VA facility for 
examination, due to his incarceration, 
arrangements should be with prison 
officials to have the requested 
examinations conducted at the 
correctional facility (assuming he is 
still incarcerated) by an appropriate 
medical care provider.  In the event 
prison officials refuse such request, 
that fact should be documented and made a 
part of the record.  

A.  With respect to the issue of 
entitlement to service connection for a 
left foot disability, arrange an 
appropriate VA examination (such as an 
orthopedic and/or podiatric 
examination(s)).  All indicated tests and 
studies should be performed.  The 
examiner(s) should review the claims 
folder, examine appellant, and render an 
opinion, including degree of probability 
expressed in terms of whether it is at 
least as likely as not, as to (a) is a 
chronic left foot disability presently 
manifested, and if so, what caused it and 
(b) is any chronic left foot disability 
that may be manifested part and parcel 
of, or otherwise related to, the service-
connected residuals of a left leg 
laceration?  

B.  With respect to the issue of 
entitlement to service connection for a 
low back disability, arrange appropriate 
VA examination(s) (such as orthopedic 
and/or neurologic examination(s)).  All 
indicated tests and studies should be 
performed.  The examiner(s) should review 
the claims folder, examine appellant, and 
render opinion, including degree of 
probability expressed in terms of whether 
it is at least as likely as not, as to 
whether a chronic low back disability is 
presently manifested, and if so, is it 
causally or etiologically related to 
service (versus other causes)?  The 
examiner(s) should comment upon whether 
appellant's in-service low back pain was 
acute and transitory or was a 
manifestation of a chronic low back 
disorder.  

C.  With respect to the issues of 
entitlement to service connection for 
nicotine dependence, and a pulmonary 
disability including emphysema (claimed 
as due to nicotine dependence), arrange 
appropriate VA examination(s) (such as a 
pulmonary examination and examination by 
a nicotine dependence specialist).  All 
indicated tests and studies should be 
performed.  The examiner(s) should review 
the claims folder, examine appellant, and 
render opinion, including degree of 
probability expressed in terms of whether 
it is at least as likely as not, as to 
(a) is appellant nicotine dependent (with 
reference to the criteria set forth in 
the American Psychiatric Association 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV)), 
(b) if appellant is nicotine dependent, 
was the onset of the nicotine dependence 
during his June 1964-May 1967 military 
service, and (c) is a chronic pulmonary 
disability presently manifested, and if 
so, is it causally or etiologically 
related to (i) military service, (ii) any 
in-service tobacco use/nicotine 
dependence, or (iii) any post-service 
tobacco use/nicotine dependence?  In 
addressing these questions, the examiner 
must reference the supporting evidence 
for his or her response.  The examiner(s) 
should comment on whether bronchitis and 
upper respiratory infections clinically 
noted in the service medical records were 
acute and transitory conditions or were 
manifestations of a chronic respiratory 
disease/disorder.  

D.  With respect to the issue of 
entitlement to an increased rating for 
the service-connected residuals of a left 
leg laceration, arrange appropriate VA 
examination (such as a surgical 
examination).  All indicated tests and 
studies should be performed.  

The examiner should describe in detail 
all service-connected residuals of a left 
leg laceration, such as the location, 
size, and appearance of any scarring, 
whether any scarring is painful, tender, 
ulcerated, adherent, disfiguring, etc.  
In the event any left leg scarring or 
associated symptomatology may be 
attributable to causes other than the 
service-connected left leg laceration, 
the examiner should distinguish such 
scars/symptoms from the service-connected 
residuals of a left leg laceration, to 
the extent reasonably differentiable.  
Color photographs of the service-
connected left leg scarring should be 
accomplished, if feasible.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected residuals of a left leg 
laceration should be described in detail 
(if there is none, this fact should be 
specifically noted in the examiner's 
report).

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners.  The examiners should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.  Send the claims 
folder to the examiners for review.

2.  The Board intends to consider the 
following judicial/administrative 
precedents and legal authorities that 
were not considered by the agency of 
original jurisdiction in connection with 
the appellate issues:  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)); final 
Veterans Claims Assistance Act 
regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 2-93 (Jan 13, 1993) 
(claims filed prior to June 9, 1998, 
service connection could be granted for 
disease resulting from tobacco use in the 
line of duty during active service); 
VAOPGCPREC 19-97 (May 13, 1997) (if 
nicotine dependence as a disease 
developed during service, and that 
nicotine dependence was considered to be 
a proximate cause of disability 
manifested after service, service 
connection on a secondary basis could be 
granted).  Please send a Rule of Practice 
903(c) 60-day notice letter to the 
appellant and to his attorney, enclosing 
a copy of these judicial/administrative 
precedents and legal authorities.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





